Citation Nr: 0923940	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-23 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hand and wrist disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1963.   He also served in the National Guard from June 1980 
to October 1991. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The RO, in pertinent part, 
confirmed and continued previous denials of service 
connection for a low back condition and a right hand and 
wrist disability.  

As will be explained in greater detail below, these claims 
were previously denied in November 1975 (back) and April 1996 
(right hand and wrist).  The Veteran did not appeal either 
the November 1975 or April 1996 decisions and they became 
final.  38 C.F.R. § 20.302(a).  The Board must first address 
the issue of whether new and material evidence has been 
received to reopen the claims for service connection for low 
back and right hand and wrist disabilities because this 
analysis determines the Board's jurisdiction to reach the 
underlying claims and to adjudicate the claims de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  

The Board notes the March 2008 supplemental statement of the 
case (SSOC) included a claim for service connection for a low 
back disability as related to June 1987 active duty for 
training (ACDUTRA).  However, the June 1987 ACDUTRA incident 
is a pertinent part of the Veteran's theory of entitlement to 
reopen the claim for a low back disability and not a separate 
claim for benefits.  As such, it shall be considered part of 
the claim certified for appeal.

The Veteran presented testimony before the RO in November 
2007 and the Board in April 2009.  The transcripts of these 
hearings have been associated with the claims folder.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to a low back disability, but that additional 
development is necessary regarding the underlying service 
connection claim.  Accordingly, the matter of entitlement to 
service connection for a low back disability based on de novo 
review is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A November 1975 rating decision confirmed a previous 
denial of the Veteran's claim of entitlement to service 
connection for a low back condition.  The Veteran did not 
appeal the decision appeal and it became final.  

3.  The evidence submitted since the November 1975 rating 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, does relate to 
an unestablished fact necessary to substantiate the claim and 
does raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a low back 
disability.  

4.  An April 1996 rating decision denied the Veteran's claim 
of entitlement to service connection for a right hand and 
wrist disability.  The Veteran did not appeal the decision 
appeal and it became final.  

5.  The evidence submitted since the April 1996 rating 
decision was previously submitted to agency decision makers, 
it is cumulative and redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for a right 
hand and wrist disability.  


CONCLUSIONS OF LAW

1.  The November 1975 confirmed rating decision is final; 
however, evidence received since the final November 1975 
rating determination, wherein the RO confirmed a previous 
denial of the claim of entitlement to service connection for 
a low back condition, is new and material, and the Veteran's 
claim for a low back disability is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2008).

2.  Evidence received since the final April 1996 rating 
determination, wherein the RO denied a claim of entitlement 
to service connection for a right hand and wrist disability, 
is not new and material, and the Veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

VA complied with notification responsibilities in June 2006 
and December 2006.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Additionally, the June 2006 letter 
notified the Veteran that his claims had been previously 
denied and the reasons for the prior denials.  The Veteran 
indicated in July 2006 that he had no additional evidence to 
submit in support of his claims.  Notice pursuant to the 
Dingess decision was sent in December 2006.     

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post 
service private and VA treatment records, reports of VA 
examinations dated between 1966 and 1996, and the transcripts 
from the hearings conducted before the RO in November 2007 
and the Board in April 2009.  The Veteran has not identified 
any other evidence which has not been obtained.

The Board notes that additional VA and private treatment 
records were received after the March 2008 SSOC had been 
issued; however, the Veteran waived initial RO adjudication 
of the newly submitted evidence.  As such, Remand for 
preparation of an SSOC is not necessary.  38 C.F.R. 
§ 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

III. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Low Back Disability

The Veteran seeks to reopen a claim for service connection 
for a low back disability last denied by the RO in November 
1975.  The Veteran did not appeal that decision and it became 
final.  38 C.F.R. §§ 20.302(a), 20.1103 (2008).

While the RO readjudicated the Veteran's claim on a de novo 
basis in October 2006, the Board must address the issue of 
whether new and material evidence has been submitted because 
this analysis determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett, 83 F.3d at 1383.

The record indicates that the RO first denied a claim for 
service connection for a low back strain in a February 1967 
rating decision.  The RO denied the claim on the basis that 
the back conditions treated in service were acute and 
transitory.  The RO further found that in the absence of a 
definite back diagnosis in service or findings of a chronic 
back disability at separation, and no evidence of continuity 
of symptomatology since service, the current VA diagnosis of 
low back strain was not considered attributable to service.

In April 1973, the RO confirmed the previous denial of 
service connection for a back condition and found that the 
evidence submitted since 1967 did not show any treatment for 
a back condition within one year following separation from 
active duty.  In its November 1975 rating decision, the RO 
confirmed the previous denial of the claim of entitlement to 
service connection for a back condition.

Of record at the time of the November 1975 confirmed rating 
decision were service treatment records from the Veteran's 
period of active military service, which show the Veteran 
sought treatment for upper lumbar back pain when bending over 
in July 1961.  In April 1962, the Veteran complained of a 
snapping sensation in his left low back.  He had been 
throwing a ball.  The Veteran's back was manipulated thinking 
the problem was a slipped joint.  X-rays were negative on 
both occasions.  The March 1963 separation examination was 
negative for a back condition. 

Post-service, the Veteran was diagnosed with low back strain 
upon VA examination in November 1966.  Private medical 
records dated in 1965 show treatment for a sore back and 
inflamed muscles.  In February 1969, the Veteran was 
hospitalized at Saint Vincent's Hospital for chronic lumbar 
strain.  The Veteran had informed treatment providers that he 
had back problems off and on since service.  X-rays were 
negative.  Lay statements revealed the Veteran did not injure 
his back before service.

Evidence submitted subsequent to the November 1975 confirmed 
rating decision includes service treatment records from the 
Veteran's Reserve period of service dated between June 1980 
and October 1981.  These were not in existence at the time of 
the prior denial and thus, are not subject to 38 C.F.R. 
§ 3.156(c)(1).  Records dated in June 1987 show the Veteran 
injured his back while lifting heavy boxes at Ft. McCoy.  A 
line of duty determination found the Veteran was on ACDUTRA 
during the incident and that the injury (back strain) was in 
fact incurred in the line of duty.  The Veteran complained of 
back pain on Reports of Medical History between 1987 and 
1991.  

Private medical records dated in August 1984 contain 
complaints of chronic back problems since 1961.  X-rays 
showed early degenerative arthritis in the facet joints.  
There was a re-injury of the Veteran's back in January 1989.

A March 1995 evaluation from the United States Postal Service 
notes a lumbar injury in the Army.  Records from Bay Care 
Clinic dated between 2003 and 2005 contain treatment for 
lumbar facet joint syndrome.  A September 2003 magnetic 
resonance imaging (MRI) showed L4-5 Grade I 
spondylolisthesis.  

A May 2007 VA spine examination diagnosed the Veteran with 
degenerative joint disease.  The examiner found that the 
Veteran had a degenerative condition since 1984 and that the 
June 1987 injury was most likely a self-limiting condition.  
The examiner concluded that the Veteran had a pre-existing 
back condition which was not aggravated by the June 1987 
ACDUTRA incident.  No opinion was offered with regard to the 
complaints referable to the back during active military 
service in 1961 and 1962.

The Veteran testified before the RO in November 2007 and the 
Board in April 2009.  In November 2007, he testified that he 
originally injured his back in 1961 during a baseball game.  
He indicated that he was diagnosed with low back strain and 
that his back was manipulated for a slipped joint.  He 
further stated that he had numbness and pain since active 
military service.  

As noted previously, the November 1975 rating decision 
confirmed previous denials of the claim for service 
connection for a back condition.  The claim was previously 
denied because the back conditions treated in service were 
acute and transitory, there was no evidence of continuity of 
symptomatology since service, and no treatment within one 
year of discharge.

The additional evidence of record contains continued 
complaints of low back pain, notations that the Veteran 
originally injured his back in 1961, and evidence showing an 
injury in the line of duty in June 1987 during a period of 
ACDUTRA.  These "new" records are "material" when 
considered with the previous evidence of record.  Further, 
his testimony before the RO contributes to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's claimed condition.  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  

In sum, the evidence, as well as statements and testimony of 
the Veteran, relate to an unestablished fact necessary to 
substantiate the Veteran's claim and raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Veteran's claim of entitlement to service connection for a 
low back disability is reopened.  See 38 C.F.R. § 3.156(a).  

B. Right Hand and Wrist Disability

The Veteran seeks to reopen a claim for service connection 
for a right hand and wrist disability last denied by the RO 
in April 1996.  The Veteran did not appeal that decision and 
it became final.  38 C.F.R. §§ 20.302(a), 20.1103 (2008).

While the RO readjudicated the Veteran's claim on a de novo 
basis in October 2006, the Board must address the issue of 
whether new and material evidence has been received because 
it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett, 83 F.3d at 1383.

The record indicates that in its April 1996 rating decision, 
the RO denied service connection for a right wrist and hand 
disability on the basis that a right wrist condition existed 
prior to service.  The RO considered that the Veteran's 
symptoms of pain and numbness were only temporarily worsened 
after a December 1990 annual training incident.  The RO 
determined that there was no evidence that the condition 
permanently worsened as a result of his annual training.  

Of record at the time of the April 1996 rating decision were 
the Veteran's service treatment records from the Veteran's 
active military service, which were negative for treatment of 
a right wrist or hand injury or disease.

Post-service, private medical records show the Veteran had a 
hyperextension injury at work in 1989.  X-rays dated in June 
1989 showed a scapholunate dissociation.  The Veteran wore a 
cast then a splint.  Thereafter, he underwent an intracarpal 
fusion with distal radius bone graft of the right wrist in 
July 1990.  Records dated in February 1991 reveal the Veteran 
complained of increased pain when he was forced to lift 
during a Reserve weekend.  An entry dated in March 1991 
indicates the provider felt the Veteran aggravated his wrist 
during the Reserve incident.  

Service treatment records from the Veteran's Reserve service 
show that in June 1989 the Veteran had a cast on his right 
arm.  He complained it was too tight.  The Veteran was 
treated for swelling due to heat.  A September 1990 line of 
duty determination found that a right hand and wrist injury 
existed prior to service and had not been aggravated by the 
treatment noted above.  The conclusion was that it was not in 
the line of duty. 

Statements from the Veteran reveal that during annual 
training in December 1990 he was ordered to assist with 
lifting equipment despite showing his commander his duty 
restrictions.  This incident was not recorded in service 
treatment records from the Reserve period.  A March 1991 
medical examination showed decreased strength secondary to 
the right wrist fusion and a lifting restriction to 20 
pounds.  The Veteran was found not to be qualified for 
retention in the Reserves. 

A March 1996 Joints VA examiner opined that the activities in 
the National Guard did aggravate his pre-existing right wrist 
and hand injury, but for only a temporary period of time 
which was limited to pain and numbness.  The examiner 
concluded there was no increase in the instability of the 
right wrist.  

Evidence associated with the claims folder subsequent to the 
April 1996 rating decision includes a lay statement from DLW 
dated in June 2006 noting that the Veteran was told to take 
off his wrist brace in December 1990 on Reserve duty and 
ordered to move equipment. 

During the November 2007 RO and April 2009 Board hearings, 
the Veteran testified that he aggravated his pre-existing 
right hand and wrist condition during service.  He indicated 
that this occurred in June 1989 when he had swelling within 
his cast and in December 1990 when he was ordered to take off 
his splint and move equipment.  The Veteran stated that the 
last treatment for his right hand and wrist was in 1991. 

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions-that he re-injured his right wrist and hand 
during periods of ACDUTRA in 1989 and 1990.  As such, the 
evidence received since 1996 is duplicative or cumulative of 
that on file prior to the last final RO decision of that 
year.  

To the extent that any of the evidence of record received 
since the prior final decision could be deemed new, it does 
not, when considered by itself or with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the Veteran's claim.  Specifically, none of the 
evidence shows that the Veteran's pre-existing right hand and 
wrist condition was permanently aggravated by his Reserve 
military service.  Thus, new and material has not been 
submitted, and there is no basis upon which to reopen the 
previously denied claim of entitlement to service connection 
for a right hand and wrist disability.   See 38 C.F.R. 
§ 3.156(a).  

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection a low back disability, is 
reopened, and the appeal is granted to this extent only.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right hand 
and wrist disability, is not reopened, and the appeal is 
denied to this extent only.


REMAND

Having reopened the Veteran's claim of entitlement to service 
connection for a low back disability does not end the Board's 
inquiry.  Rather, the Board must now consider the merits of 
the claim for service connection.  However, the Board finds 
that additional development is necessary prior to a final 
adjudication of the merits of the Veteran's claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  

VA regulations provide that service connection may be granted 
for a disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Active military, naval, or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or for any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2007); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2008).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2008).  

A Remand is necessary in order to seek an addendum opinion to 
clarify the etiology of the Veteran's current low back 
disability.  38 U.S.C.A. § 5103A.  The Veteran was afforded a 
May 2007 VA examination wherein the examiner found that the 
Veteran had a degenerative back condition since 1984.  The 
examiner indicated that the June 1987 ACDUTRA back injury was 
most likely a self-limiting condition.  The examiner 
concluded that the Veteran had pre-existing back condition 
since at least 1984 which was not aggravated by the June 1987 
ACDUTRA incident.  However, no opinion was offered with 
regard to the complaints referable to the back during active 
military service in 1961 and 1962.  

As noted previously, service treatment records dated in July 
1961 show that the Veteran sought treatment for upper lumbar 
back pain when bending over.  In April 1962, the Veteran 
complained of a snapping sensation in his left low back.  He 
had been throwing a ball.  The Veteran's back was manipulated 
thinking the problem was a slipped joint.  X-rays were 
negative on both occasions.  The March 1963 separation 
examination was negative for a back condition.  Such 
clarification with regard to the etiology of the currently 
diagnosed low back disability must be sought upon Remand.  
The examiner is directed to answer the specific questions set 
forth in the numbered paragraphs below. 

Ongoing medical records pertinent to the issue should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Upon Remand, the RO should ensure that all due process 
requirements are met.  The RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  Finally, the RO should 
ensure that it provides the Veteran with notice that meets 
the requirements of recent decisions of the Court.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) and any 
other applicable legal precedent, by 
issuing a VCAA notice letter.  Such 
notice should apprise the Veteran of the 
evidence and information necessary to 
substantiate his de novo claim of 
entitlement to service connection for a 
low back disability, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

2.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for a 
low back disability since his discharge 
from service.  The RO should request that 
the Veteran complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence relating 
to such treatment.  The RO should attempt 
to obtain copies of all pertinent records 
outstanding.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Specifically, the RO should seek to 
obtain treatment records of the Veteran 
from the Milwaukee VA Medical Center 
(VAMC) dated after March 2009.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder

3.  Once the development above has been 
completed, the examiner who conducted the 
May 2007 VA examination must be contacted 
to offer an addendum opinion, if 
available.  If the examiner is 
unavailable, the Veteran should be 
afforded an appropriate VA examination.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
supply a rationale for any opinions 
expressed.

The examiner must review the entire 
claims file in conjunction with the 
examination, to include the active and 
Reserve military service treatment 
records and a copy of this Remand.  If 
necessary, all studies or tests deemed 
necessary should be conducted.  The 
examiner should provide an addendum 
opinion that indicates whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
currently diagnosed low back disability 
is related to the Veteran's periods of 
military service.  Specifically, the 
examiner must indicate whether any 
currently diagnosed low back disability, 
to include degenerative joint disease, is 
related to any aspect of the veteran's 
periods of service, including incidents 
documented in the treatment records 
showing treatment for upper lumbar back 
pain when bending over (July 1961), 
manipulation of the Veteran's back for 
what was thought to be a slipped joint 
(April 1962), or the June 1987 ACDUTRA 
incident.  The examiner should provide 
complete rationale for all conclusions 
reached.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought on appeal remains denied, the RO 
must furnish to the Veteran an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


